PUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-4374


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

           v.

LECONIE WILLIAMS, IV,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:09-cr-00443-PJM-1)


Argued:   October 31, 2013                Decided:   January 23, 2014


Before NIEMEYER and WYNN, Circuit Judges, and Louise W.
FLANAGAN, United States District Judge for the Eastern District
of North Carolina, sitting by designation.


Affirmed by published opinion. Judge Wynn wrote the opinion, in
which Judge Niemeyer and Judge Flanagan joined.


ARGUED: Mary Elizabeth Davis, DAVIS & DAVIS,         Washington, D.C.,
for Appellant. Jonathan Allen Ophardt, UNITED        STATES DEPARTMENT
OF JUSTICE, Washington, D.C., for Appellee.          ON BRIEF: Rod J.
Rosenstein, United States Attorney, OFFICE OF        THE UNITED STATES
ATTORNEY, Baltimore, Maryland, for Appellee.
WYNN, Circuit Judge:

       Late one night in June 2009, a police officer saw a car

stopped in the middle of the road in a residential district.

The officer activated his vehicle lights and the car pulled over

to the side of the road.               Thereafter, another officer joined in

approaching        the    car    and   saw       the       driver,   Defendant        Leconie

Williams, IV, remove something from his waistband and drop it

inside of the vehicle.             That object turned out to be a gun which

led   to   Defendant’s          conviction    at       a    jury   trial    of   a    firearm

offense.

       On appeal, Defendant contends that the evidence discovered

during the stop should have been suppressed at trial because the

traffic offense for which he was cited did not apply to the road

on    which   he    had    stopped     his    car.           Because    another       closely

related traffic law barred the conduct for which Defendant was

cited,     we      reject        Defendant’s       argument.           We   also       reject

Defendant’s        argument       challenging           the    exclusion         of    404(b)

evidence.       Accordingly, we affirm.



                                             I.

       On June 12, 2009, at around 1:00 a.m., Major Joseph McCann,

a Prince George’s County police officer, was driving through a

residential area when he saw a vehicle stopped in the “middle of

the road.”       J.A. 34, 41, 47.            As McCann approached the vehicle,

                                             2
he saw a person who had been bent over into the driver’s side

window of the car stand up and walk away from the vehicle.

McCann observed the vehicle sitting still in the road for thirty

seconds to a minute.      Defendant, the driver, waved for McCann to

drive past him.     McCann remained behind Defendant, who began to

pull away.       McCann   then   activated   his   lights,   and    Defendant

pulled over to the side of the road.

      Sergeant Edward Finn arrived and pulled up behind McCann.

As the officers approached Defendant’s vehicle, Finn observed

Defendant remove an object from his pants and drop it with a

thud onto the floorboard.        The officers removed the car’s three

occupants, conducted a search, and found a gun on the floorboard

by the driver’s seat.

      During the process of handcuffing the three occupants of

the   vehicle,   Defendant   stated    “that’s     mine,   that’s   my   gun.”

J.A. 106.    Finn cited Defendant for violating Section 21-1001(b)

of the Maryland Code’s Transportation Article, which prohibits

leaving a vehicle standing such that it obstructs traffic.1



      1
       That section provides:
     Except as otherwise provided in this section, on any
     highway   outside   of   a  business  district  or   a
     residential district, a person may not leave any
     vehicle standing, without providing an unobstructed
     width of the roadway opposite the standing vehicle for
     the free passage of other vehicles.
Md. Code Ann., Transp. § 21-1001(b).


                                      3
       Ultimately,         the    government       indicted    Defendant    on     two

firearm charges: felon in possession of a firearm (Count One),

in   violation       of    18    U.S.C.    § 922(g)(1),      and   possession    of   a

firearm with an altered serial number (Count Two), in violation

of   18     U.S.C.    § 922(k).           Before    trial,    Defendant    moved      to

suppress the gun, arguing that McCann lacked probable cause to

initiate the traffic stop.                The district court denied the motion

because it found that McCann had a reasonable suspicion that

Defendant violated a different provision of the Maryland Code—

Section 21-1001(a) of the Transportation Article.2                     The district

court also granted the government’s motion to exclude evidence

of alleged police misconduct by McCann and Finn.3

       The case proceeded to a trial, at which the jury could not

reach a verdict on Count One and acquitted Defendant on Count

Two.       A mistrial was granted on Count One.               At the second trial,

on     Defendant’s        motion,    the     district   court      re-affirmed     its

earlier decisions on the gun-suppression and police-misconduct


       2
       That provision states:
     Except as otherwise provided in this section, on any
     highway   outside   of   a  business   district   or   a
     residential district, a person may not stop, park, or
     leave standing on the roadway any vehicle, whether
     attended or unattended, if it is practicable to stop,
     park, or leave the vehicle standing off the roadway.
Md. Code Ann., Transp. § 21-1001(a).
     3
         Williams   also   moved  to   suppress   his   statements
acknowledging ownership of the gun.     The district court denied
the motion, and Defendant has not challenged that ruling.


                                             4
evidence issues.           The jury found Defendant guilty on Count One,

and     the    district     court          sentenced      Defendant        to    120    months’

imprisonment.

        Defendant raises two issues on appeal.                             First, he argues

that the district court erred by denying his motion to suppress

the gun recovered from the traffic stop.                              Second, he contends

that the district court erred by excluding evidence of earlier

alleged incidents           of    police         misconduct.          We   address      each    in

turn.



                                                 II.

        Defendant’s main argument on appeal is that the evidence

seized from the car as a result of the stop should have been

suppressed because McCann lacked probable cause or reasonable

suspicion to stop his car.                   We review factual findings regarding

the motion to suppress for clear error and legal conclusions de

novo.      United States v. McBride, 676 F.3d 385, 391 (4th Cir.

2012).

        The Fourth Amendment guarantees “[t]he right of the people

to    be   secure    in    their       persons,        houses,       papers,    and    effects,

against       unreasonable        searches          and   seizures[.]”           U.S.     Const.

amend.     IV.      “Because          an    automobile        stop    is   a    seizure    of    a

person,       the   stop     must          comply      with    the     Fourth     Amendment’s

requirement         ‘that        it        not    be      ‘unreasonable’          under        the

                                                  5
circumstances.’”    United States v. Wilson, 205 F.3d 720, 722–23

(4th Cir. 2000) (en banc) (quoting Whren v. United States, 517
U.S. 806, 810 (1996)).         “As a result, such a stop ‘must be

justified by probable cause or a reasonable suspicion, based on

specific and articulable facts, of unlawful conduct.’”               Id. at

723 (quoting United States v. Hassan El, 5 F.3d 726, 729 (4th

Cir. 1993)).

       Probable cause exists where “the officer ‘had reasonably

trustworthy information . . . sufficient to warrant a prudent

[person] in believing that the petitioner had committed or was

committing an offense.’”        United States v. Sowards, 690 F.3d
583, 588 (4th Cir. 2012) (alteration in original) (quoting Beck

v. Ohio, 379 U.S. 89, 91 (1964)).              Crucially, this principle

holds true even for the most basic traffic offense:              “‘When an

officer observes a traffic offense—however minor—he has probable

cause to stop the driver of the vehicle.’”            Hassan El, 5 F.3d at

730 (quoting United States v. Cummins, 920 F.2d 498, 500 (8th

Cir.   1990)).     Moreover,   an    officer    who   observes   a   traffic

offense may have probable cause even where he has additional

motives for the stop.     “[I]f an officer has probable cause or a

reasonable suspicion to stop a vehicle, there is no intrusion

upon the Fourth Amendment.          That is so regardless of the fact

that the officer would not have made the stop but for some hunch

or inarticulable suspicion of other criminal activity . . . .”

                                      6
Id.; see also United States v. Branch, 537 F.3d 328, 335 (4th

Cir. 2008) (“Observing a traffic violation provides sufficient

justification      for    a    police     officer      to   detain     the     offending

vehicle   for   as     long    as    it   takes   to    perform      the   traditional

incidents of a routine traffic stop.”).

     Finally,      a     police      officer’s    inability       to    identify        the

correct code section at the time of a stop does not undermine

valid   probable       cause    or    reasonable       suspicion       that    a   driver

violated a traffic law.             In that regard, we agree with the Sixth

Circuit that

     in order for traffic stop to be permissible under the
     Fourth Amendment, a police officer must know or
     reasonably believe that the driver of the car is doing
     something that represents a violation of the law.
     This is not to say that officers must be able to, at
     the time of a stop, cite chapter and verse—or title
     and section—of a particular statute or municipal code
     in order to render the stop permissible.

United States v. Hughes, 606 F.3d 311, 316 (6th Cir. 2010).

     This   does       not,    however,    give     the     government        license    to

“look for after-the-fact justifications for stops . . . .”                              Id.

Nor do we suggest that a police officer’s mistake of law can

support probable cause to conduct a stop when the underlying

conduct   was   not,      in    fact,     illegal.          See   United      States     v.

McDonald, 453 F.3d 958, 961 (7th Cir. 2006) (collecting cases

and stating that “[w]e agree with the majority of circuits to

have considered the issue that a police officer’s mistake of law


                                           7
cannot support probable cause to conduct a stop.                        Probable cause

only exists when an officer has a reasonable belief that a law

has   been    broken. . . .          An   officer       cannot   have      a       reasonable

belief that a violation of the law occurred when the acts to

which an officer points as supporting probable cause are not

prohibited by law.” (internal citation omitted)).

        The facts in this matter show that McCann pulled Defendant

over because Defendant had stopped his car in the middle of the

road.     Specifically, McCann saw Defendant’s vehicle positioned

in the middle of the road, observed that the car was stopped in

the   road    for     at    least    thirty       seconds,    and    saw       Defendant’s

attempt to wave him past when he pulled up behind Defendant.

Defendant argues that McCann incorrectly identified that conduct

as illegal under Md. Code Ann., Transp. § 21-1001(b).                                  It is

true that Md. Code Ann., Transp. § 21-1001(b) does not apply to

roadways      in     residential      areas       and   the   stop    at       issue       here

undisputedly occurred in a residential area.                         Therefore § 21-

1001(b)      could    not    be     the   basis      for   conducting          a    stop    of

Defendant’s vehicle.              Nonetheless, we uphold the trial court’s

determination in this matter because the conduct that McCann set

forth as a basis for the stop was plainly illegal under Maryland

law, albeit in a different section than the one in the traffic

citation.          Specifically,      the     transportation         section         of    the

Maryland code requires that “a vehicle that is stopped or parked

                                              8
on a two-way roadway shall be stopped or parked parallel to the

right hand curb or edge of the roadway, with its right hand

wheels within 12 inches of that curb or edge of the roadway.”

Md. Code Ann., Transp. § 21-1004(a).     Under that section, “stop”

means “to halt even momentarily a vehicle, whether or not it is

occupied, except when necessary to avoid conflict with other

traffic or in compliance with the directions of a police officer

or a traffic control device.”    Md. Code Ann., Transp. § 11-162.

Thus, the conduct relied upon by McCann supported the reasonable

suspicion to believe that Defendant had violated Section 21-

1004(a) by stopping his car in the middle of the road for at

least thirty seconds.4

     It was precisely this conduct—conduct plainly illegal under

Maryland law—for which Defendant was cited.        The traffic law

identified by Finn in the citation, Md. Code Ann., Transp. § 21-

1001(b), was inapplicable because that section does not apply to

roadways in residential areas.       But because a closely related

provision of the Maryland Code, Md. Code Ann., Transp. § 21-

1004, barred the exact conduct that McCann observed: stopping a

vehicle in the middle of the road rather than next to the curb,




     4
       The government also made this Section 21-1004(a) argument
below, though the district court’s ruling focused on Section 21-
1001(a).


                                 9
we    conclude    that    the    district     court      did   not    err    in   denying

Defendant’s motion to suppress on that basis.

        Defendant      counters       that   even       if   the   citation       to    the

incorrect code section did not render the stop unlawful, the

government failed to show that Defendant violated the applicable

traffic law.           Specifically, Defendant contends that there was

insufficient evidence to show that he had stopped his car more

than twelve inches from the curb.                    But this argument does not

square    with    the    record.         McCann     testified        that    Defendant’s

vehicle was stopped “in the middle of the road.”                            J.A. 34, 41,

47.      And    when    McCann    pulled      up    behind     Defendant,      Defendant

signaled to McCann to pass around him, further indicating that

Defendant was stopped in the travel lane rather than on the side

of the road by the curb.

        The district court credited McCann’s testimony and found

that McCann had reasonable suspicion based on Defendant’s car

being in the middle of the road.                    Further, the district court

found    that     “[t]here      was    plenty      of    room,     according      to   the

testimony even of the defendant’s investigator, that there would

have been room to stop on the side of the road for the defendant

at that night.”         J.A. 182.

       In sum, Defendant was cited for a traffic violation that

McCann witnessed and immediately identified as illegal.                                That

the     traffic     citation      listed      an    incorrect,        albeit      closely

                                             10
related, provision of Maryland’s traffic laws does not alter the

fact    that,    at    the    time      McCann         stopped    Defendant,       the    Fourth

Amendment’s       requirement          that       the     stop   “must     be    justified    by

probable cause or a reasonable suspicion, based on specific and

articulable facts, of unlawful conduct” had been met.                                     Hassan

El, 5 F.3d at 729.                Further, Defendant has failed to show that

the district court clearly erred in finding that Defendant had

stopped    his    vehicle         in    the       middle    of    the     road—conduct     that

constituted       a     violation            of     the     applicable          traffic     law.

Therefore, we affirm the district court’s denial of Defendant’s

motion to suppress.



                                               III.

       Defendant next argues that the district court improperly

excluded       evidence      of    prior      police       misconduct.           Specifically,

Defendant sought to have admitted evidence of alleged police

misconduct by McCann and Finn.                      The district court excluded the

evidence under Federal Rule of Evidence 404(b), a decision we

review for abuse of discretion.                           United States v. Hodge, 354
F.3d 305, 312 (4th Cir. 2004).                          We “will not find a district

court    ‘to    have    abused         its    discretion         unless    its    decision   to

admit evidence under Rule 404(b) was arbitrary and irrational.’”

United    States       v.    Byers,      649 F.3d 197,    206     (4th    Cir.   2011)



                                                  11
(quoting United States v. Weaver, 282 F.3d 302, 313 (4th Cir.

2002)).

     Rule 404(b) allows for the admission of evidence of other

crimes    or   wrongs     for   purposes   such    as   “proving    motive,

opportunity,    intent,    preparation,    plan,   knowledge,      identity,

absence of mistake, or lack of accident.”          Fed. R. Evid. 404(b).5

We apply a four-factor test for determining the admissibility of

evidence under this rule:

     (1) The evidence must be relevant to an issue, such as
     an element of an offense, and must not be offered to
     establish the general character of the defendant.     In
     this regard, the more similar the prior act is (in
     terms of physical similarity or mental state) to the
     act being proved, the more relevant it becomes.      (2)
     The act must be necessary in the sense that it is
     probative of an essential claim or an element of the
     offense. (3) The evidence must be reliable. And (4)
     the   evidence’s    probative   value   must    not   be
     substantially   outweighed   by  confusion   or   unfair
     prejudice in the sense that it tends to subordinate
     reason to emotion in the factfinding process.

United States v. Queen, 132 F.3d 991, 997 (4th Cir. 1997).              The

fourth factor reflects that the proffered 404(b) evidence must

satisfy Rule 403.         Unfair prejudice exists “‘when there is a

genuine risk that the emotions of a jury will be excited to

     5
       Rule 404(b) was amended in December 2011, but this does
not change the analysis in this case.      The district court’s
August 2011 decision granting the government’s motion in limine
to preclude evidence of police misconduct was properly made
under the old version of the rule. However, the district court
reaffirmed its own earlier decision in January 2012, before the
second jury trial. Thus, the appropriate rule for the appeal is
the current version of Rule 404(b).


                                     12
irrational behavior, and this risk is disproportionate to the

probative value of the offered evidence.’”                         Byers, 649 F.3d at

210 (quoting United States v. Siegel, 536 F.3d 306, 319 (4th

Cir.    2008)).         “[W]e    defer    to    the     district      court’s    Rule      403

balancing       using     these    or     other       factors     ‘unless       it    is    an

arbitrary or irrational exercise of discretion.’”                            United States

v. Kelly, 510 F.3d 433, 437 (4th Cir. 2007) (quoting United

States v. Heater, 63 F.3d 311, 321 (4th Cir. 1995)).

       In this case, Williams sought to admit documents from three

civil suits that alleged police misconduct against McCann and

Finn.     The first suit involved allegations from 1999 that McCann

slapped a suspect in the back of the head, pushed his head into

a window multiple times, and threatened the suspect by telling

him that if he tried to run “we all have guns.”                              J.A. 213-14,

221-22.      The    suspect       was    also       allegedly    “choked”      during      his

interactions with McCann and another officer.                           J.A. 221.          The

second    suit     involved        McCann’s         alleged     role    in    coercing       a

confession      from     another    suspect,         Corey    Beale,    in    1998.        The

third    suit    involved       excessive       force    allegations         against       Finn

dating    back     to    2000.      The    government         moved    to     exclude      all

evidence regarding the three civil lawsuits.                           Relying on Rule

403, the district court granted the government’s motion, holding

that the dated civil allegations of police misconduct were only

marginally relevant, would be confusing to the jury, and would

                                               13
be    time-consuming    at    trial.       The       district    court    later      re-

affirmed this decision before the second trial for Count One.

       Upon careful review, we cannot conclude that the district

court’s decision to exclude the evidence was either “arbitrary”

or “irrational.”       Kelly, 510 F.3d at 437.               First, the proffered

evidence,    which     included    civil      complaints        and    motions      from

incidents    dating    back    well    over      a    decade    ago,    had    minimal

probative    value     to     Defendant’s        criminal       case.         Further,

settlement    materials       Defendant     sought      to   introduce        may   have

presented admissibility problems.             See, e.g., Fed. R. Evid. 408.

And the district court did not act irrationally in concluding

that these barely, if at all, probative materials likely would

have been confusing to the jury and time-consuming.



                                       IV.

       For the foregoing reasons, we hold that the district court

properly denied Defendant’s motion to suppress and also did not

err   in   excluding    the    evidence     of       previous   police    misconduct

allegations against McCann and Finn.

                                                                              AFFIRMED




                                       14